SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

              John J. Robertelli v. The New Jersey Office of Attorney Ethics (A-62-14) (075584)

Argued February 1, 2016– Decided April 19, 2016

Rabner, C. J., writing for a unanimous Court.

         In this appeal, the Court considers whether the Office of Attorney Ethics (OAE) may investigate a
grievance against an attorney alleging misconduct violating the Rules of Professional Conduct (RPCs) after the
Secretary of a District Ethics Committee (DEC) has declined to docket the matter.

          The following facts, setting the background of this matter, are derived from the complaint that the OAE
filed with the District XIV Ethics Committee, and plaintiffs’ complaint filed in the Superior Court. On March 10,
2007, a police car driven by a sergeant with the Oakland Police Department allegedly struck a pedestrian, Dennis
Hernandez. Hernandez claimed that he suffered permanent injuries, and commenced suit against the Borough, the
police department, and the sergeant. Plaintiffs, who are attorneys licensed in New Jersey, were employed by the law
firm that represented the defendants in the lawsuit. In order to obtain information about Hernandez, plaintiffs
directed a paralegal employed by the firm to search the internet. Among other sources, she accessed Hernandez’s
Facebook page. Initially, the page was open to the public. At a later point, the privacy settings on the account were
changed to limit access to Facebook users who were Hernandez’s “friends.” The OAE contends that plaintiffs
directed the paralegal to access and continue to monitor the non-public pages of Hernandez’s Facebook account.
She therefore submitted a “friend request” to Hernandez, without revealing that she worked for the law firm
representing defendants or that she was investigating him in connection with the lawsuit. Hernandez accepted the
friend request, and the paralegal was able to obtain information from the non-public pages of his Facebook account.

           Hernandez learned of the firm’s actions during discovery in the lawsuit, and objected to defendants’ use at
trial of the documents that the paralegal obtained from his Facebook page. He also filed a grievance with the
District II-B Ethics Committee, asserting that plaintiffs violated the RPCs by contacting him directly through his
Facebook page without first contacting his attorney. The Secretary of the District II Ethics Committee, with the
consent of a public member, declined to docket the grievance, having concluded that the allegations, if proven,
would not constitute unethical conduct. Hernandez’s attorney then contacted the Director of the OAE (Director) and
requested that the OAE review the matter and docket it for a full investigation and potential hearing.

          After further investigation, the Director filed a complaint against plaintiffs with the District XIV Ethics
Committee. Plaintiffs requested that the Director withdraw the complaint, contending that the OAE was precluded
from proceeding after the DEC declined to docket the grievance. The Director refused to withdraw the complaint,
and plaintiffs filed a complaint in the Superior Court to enjoin the OAE from pursuing the matter. The trial court
dismissed the complaint, holding that the Supreme Court and the ethics bodies that it established have exclusive
jurisdiction over attorney disciplinary matters. The Appellate Division affirmed the trial court’s determination in an
unpublished decision. This Court granted plaintiffs’ petition for certification. 222 N.J. 15 (2015).

HELD: Consistent with the broad authority that the Rules of Court grant the Director and the important goals of the
disciplinary process, the Director has authority to review a grievance after a DEC Secretary has declined to docket
the grievance. The OAE may therefore proceed to prosecute plaintiffs’ alleged misconduct.

1. Under the State Constitution, the Supreme Court has exclusive jurisdiction over the admission to practice and the
discipline of attorneys. The Court has created several entities to assist in its disciplinary role, including the DECs,
the OAE, and the Disciplinary Review Board (DRB). The system in its entirety is designed to foster a fair and
effective process that enables the public to voice complaints about attorney behavior, empowers investigatory bodies
to review and thoroughly investigate grievances, and gives attorneys an opportunity to respond to allegations of
misconduct and defend themselves with vigor. The disciplinary system, structured in this fashion, promotes public

                                                          1
confidence in the legal system. (pp. 6-8)

2. The DECs and the OAE are the two entities that have the authority to investigate and prosecute grievances
against attorneys licensed in New Jersey. Each DEC has a Secretary, required to be a licensed attorney, who
receives and reviews all grievances on behalf of the DEC. The DRB sits as an intermediate appellate tribunal in
disciplinary matters; its primary role is to review recommendations for discipline and appeals from findings of no
unethical conduct. Consistent with the constitutional mandate, the Supreme Court is the final arbiter of ethics and
disciplinary matters. (pp. 8-9; 12)

3. The OAE and the Director have broad authority to administer the disciplinary system and investigate and
prosecute allegations of attorney misconduct. Under the Court Rules, the Director has discretionary authority to
investigate any information coming to his attention, whether by grievance or otherwise, and also has exclusive
investigative and prosecutorial jurisdiction in certain matters. Disciplinary proceedings may also begin at the OAE,
and a grievant may therefore raise an ethics complaint directly with the Director. (pp. 10-11).

4. Plaintiffs’ complaint asks the Superior Court to restrain the OAE from taking any action in furtherance of the
disciplinary allegations against them. The Court holds that the trial court and the Appellate Division correctly found
that the Superior Court lacked subject matter jurisdiction over this direct challenge to the attorney disciplinary
process, and reiterates that the Supreme Court has exclusive responsibility in this area. (pp. 14-16)

5. Addressing the question presented in this matter, the Court rejects plaintiffs’ contention that Rule 1:20-3(e)(6)
bars the Director from taking further action to review allegations of unethical conduct and file a disciplinary
complaint after a DEC Secretary has declined to file a similar claim. The Court states that the Director’s action in
that event does not constitute an appeal from action by the DEC, which is not permitted by the Rule. The Court
further states that the Rule applies only to appeals to the DRB, rather than to further action by the Director. (pp. 17-
21)

6. The Court finds that plaintiffs’ interpretation of Rule 1:20-3(e)(6) to preclude further action by the Director is
also contrary to the broad investigative and prosecutorial authority that Rule 1:20-2(b) vests in the Director, and the
purpose of the disciplinary rules to protect the public and promote the thorough and fair investigation and defense of
allegations of unethical conduct. The Court further states that the Rules do not preclude further inquiry by the
Director if a DEC Secretary declines to docket an important, novel issue as to which there is little guidance, or
mistakenly declines to docket an allegation of egregious, unethical conduct. The Court finds that the OAE’s
discretionary review of grievances that DEC Secretaries do not docket does not conflict with the goals of the
Michels Commission, which was formed to examine and recommend changes to the attorney disciplinary system.
(pp. 21- 27)

7. The Court concludes that the Director of the OAE retains discretion when appropriate to review a grievance after
a DEC Secretary has declined to docket it, but is not required to investigate or formally respond to requests from a
grievant to pursue a matter that a Secretary has not docketed. (pp. 27-28)

         The judgment of the Appellate Division is AFFIRMED.

      JUSTICES LaVECCHIA, ALBIN, PATTERSON, FERNANDEZ-VINA and SOLOMON, and
JUDGE CUFF (temporarily assigned) join in CHIEF JUSTICE RABNER’s opinion.




                                                           2
                                       SUPREME COURT OF NEW JERSEY
                                         A-62 September Term 2014
                                                  075584

JOHN J. ROBERTELLI and
GABRIEL ADAMO,

Plaintiffs-Appellants,

          v.

THE NEW JERSEY OFFICE OF
ATTORNEY ETHICS and CHARLES
CENTINARO,

Defendants-Respondents.


Argued February 1, 2016 – Decided April 19, 2016

          On certification to the Superior Court,
          Appellate Division.

          Michael S. Stein argued the cause for
          appellants (Pashman Stein, attorneys; Mr.
          Stein and Janie Byalik, on the briefs).

          Stuart M. Feinblatt, Assistant Attorney
          General, argued the cause for respondents
          (John J. Hoffman, Acting Attorney General,
          attorney; Mr. Feinblatt and Susan M. Scott,
          Deputy Attorney General, on the brief).


CHIEF JUSTICE RABNER delivered the opinion of the Court.

    New Jersey has a robust disciplinary system designed to

address allegations of attorney misconduct and protect the

public.   The process relies on both a large group of dedicated

volunteers, who serve on local District Ethics Committees




                                 1
(DECs), as well as full-time professionals employed by the

Office of Attorney Ethics (OAE).

    In this appeal, the Court considers whether the OAE may

investigate a grievance after a DEC secretary has declined to

docket the matter.    We find that the relevant court rules permit

the OAE to proceed, consistent with the broad authority the

rules grant the Director of the OAE and the important aims of

the disciplinary process.    As a result, the OAE may continue to

pursue allegations that plaintiffs, two New Jersey attorneys,

violated the Rules of Professional Conduct (RPCs) when they

allegedly directed a paralegal to “friend” an adverse,

represented party on Facebook and gather non-public information

about him.

                                 I.

    To recount the facts, we draw on the allegations in the

OAE’s pending complaint before the DEC and plaintiffs’ complaint

filed with the Superior Court.     We make no findings about the

accuracy of the factual allegations in either complaint.

    On March 10, 2007, a police car driven by a sergeant with

the Oakland Police Department allegedly struck a pedestrian,

Dennis Hernandez.    Hernandez claimed that he suffered permanent

injuries and filed a lawsuit against the Borough of Oakland, the

police department, and the sergeant.



                                   2
    Plaintiffs John J. Robertelli and Gabriel Adamo, both

licensed attorneys in New Jersey, worked at the law firm that

represented the defendants in the personal injury lawsuit.     To

gather information about Hernandez, plaintiffs directed a

paralegal to search the Internet.   Among other sources, the

paralegal accessed Hernandez’s Facebook page multiple times.

    At first, the page was open to the public.   At a later

point, the privacy settings on the account were changed to limit

access to Facebook users who were Hernandez’s “friends.”

According to the OAE, plaintiffs directed the paralegal to

access and continue to monitor the non-public pages, and she

submitted a “friend request” to Hernandez.   The paralegal did

not misrepresent her identity, but she also did not reveal that

she worked for plaintiffs’ law firm and was investigating

Hernandez.

    Hernandez accepted the friend request.   He learned about

the firm’s actions before trial when plaintiffs sought to add

the paralegal as a trial witness and disclosed printouts from

Hernandez’s Facebook page and his friends’ pages.   Through his

attorney, Hernandez objected to the use of the documents at

trial.   He also filed a grievance with the District II-B Ethics

Committee on May 18, 2010, and asserted that it was a violation

of the RPCs for plaintiffs to contact him directly through his

Facebook page without first contacting his attorney.

                                3
    Weeks later, on June 22, 2010, the Secretary of the

District II Ethics Committee advised Hernandez in writing that

she had reviewed the grievance and determined that the

allegations, if proven, would not constitute unethical conduct.

The Secretary considered only the face of the complaint and did

not conduct an investigation.     With the agreement of a public

member of the Committee, the Secretary declined to docket the

grievance.

    Hernandez’s attorney next sent a letter to the Director of

the OAE on July 30, 2010.    The letter recounted plaintiffs’

conduct and offered some additional details not in the original

grievance.   The core allegations in both documents, though, were

essentially the same.     According to counsel, “[t]he misuse of

the internet and social hosting webpages is nothing short of an

end-run on telephone communications and/or written

correspondence with clients represented by attorneys.”     For that

reason, Hernandez’s counsel made a “formal request” that the OAE

“review the matter and have it docketed for a full investigation

and potential hearing.”

    The Director, in turn, investigated the matter and, on

November 16, 2011, filed a complaint against plaintiffs with the

District XIV Ethics Committee.     The complaint alleged that

plaintiffs engaged in misconduct in violation of RPC 4.2

(communicating with a person represented by counsel); RPC 5.1(b)

                                   4
and (c) (failure to supervise a subordinate lawyer -- charged

only against Robertelli); RPC 5.3(a), (b), and (c) (failure to

supervise a non-lawyer assistant); RPC 8.4(a) (violation of the

RPCs by inducing another person to violate them or doing so

through the acts of another); RPC 8.4(c) (conduct involving

dishonesty, fraud, deceit, and misrepresentation); and RPC

8.4(d) (conduct prejudicial to the administration of justice).

     Plaintiffs filed an answer to the complaint and stated that

they acted in good faith at all times and had not committed any

unethical conduct.   They explained, in part, that they were

unfamiliar with the different privacy settings on Facebook.

     Six months later, plaintiffs asked the Director of the OAE

to withdraw the complaint.   They argued that Rule 1:20-3(e)(6)

and case law barred the OAE from proceeding after the Secretary

decided not to docket the grievance.1   The Director declined the

request.   He relied on the authority contained in Rule 1:20-

2(b).   He added that plaintiffs could file a motion to dismiss

the complaint under Rule 1:20-5(d) if they believed the Director

failed to state a cause of action or that the DEC lacked

jurisdiction.




1  Rule 1:20-3(e)(6), discussed further below, provides as
follows: “There shall be no appeal from a decision to decline a
grievance made in accordance with this rule. An appeal may be
taken from dismissal of a grievance after docketing in
accordance with R. 1:20-3(h).”
                                 5
Plaintiffs instead filed the instant complaint in Superior Court

on September 13, 2012.   They asked the court (1) to declare that

the Director lacked authority to “review” the DEC’s decision not

to docket the grievance, pursuant to Rule 1:20-3(e)(6), and (2)

to enjoin the OAE from pursuing the grievance.

    The OAE moved to dismiss the complaint.        The trial court

concluded that because the Supreme Court and the ethics bodies

it established have exclusive jurisdiction over attorney

disciplinary matters, the Superior Court lacked authority to

review or enjoin the acts of the OAE.       The trial court therefore

dismissed the complaint and added that plaintiffs could move for

dismissal of the ethical charges “in the context of the pending

disciplinary action.”

    The Appellate Division affirmed.       It explained that,

“[e]xcept for constitutional challenges, which plaintiffs did

not raise, the Supreme Court has exclusive jurisdiction and

authority over matters of attorney discipline, including the

actions of those ethics bodies vested with the authority over

attorney disciplinary proceedings.”

    We granted plaintiffs’ petition for certification.          222
N.J. 15 (2015).

                               II.

    We begin with an overview of the disciplinary system to

provide context for this appeal.       The State Constitution

                                   6
declares that “[t]he Supreme Court shall have jurisdiction over

the admission to the practice of law and the discipline of

persons admitted.”   N.J. Const. art. VI, § 2, ¶ 3.    This Court

thus “has both the authority and obligation to oversee the

discipline of attorneys.”    R.M. v. Supreme Court of New Jersey,

185 N.J. 208, 213 (2005).    Our responsibility in this area is

“exclusive.”   State v. Rush, 46 N.J. 399, 411 (1966).

    The Court has created various entities to assist in its

disciplinary role.   Most pertinent to this case, they include

the DECs, the OAE, and the Disciplinary Review Board (DRB).

They are “arms of the [C]ourt,” and a filing with them “is in

effect a filing with the Supreme Court.”     Toft v. Ketchum, 18
N.J. 280, 284 (1955) (discussing county ethics and grievance

committees); see also Middlesex Cty. Ethics Comm. v. Garden

State Bar Ass’n, 457 U.S. 423, 433, 102 S. Ct. 2515, 2522, 73 L.

Ed. 2d 116, 125 (1982).     To guide attorneys and the public, the

Court has also adopted rules that outline the attorney

disciplinary process.     See R. 1:20.

    The system as a whole is designed to foster a fair and

effective process that enables the public to voice complaints

about attorney behavior, empowers investigatory bodies to review

and thoroughly investigate grievances, gives attorneys an

opportunity to respond to allegations and defend themselves with

vigor, and, in the end, protects the public from unethical

                                  7
conduct by unfit lawyers.    See In re Cammarano, 219 N.J. 415,

420 (2014).    Through those efforts, the disciplinary scheme

helps “promote public confidence in [the] legal system.”       In re

Gallo, 178 N.J. 115, 122 (2003).

    In general, two entities have the authority to investigate

and prosecute grievances against attorneys licensed in New

Jersey:    the DECs and the OAE.   R. 1:20-3; R. 1:20-2(b).    Unlike

states that have a fully centralized disciplinary system, New

Jersey uses a hybrid approach with a central OAE and local DECs

in each vicinage.    A grievance may follow either of two paths;

the more common course starts in the DEC, the other begins in

the OAE.

    Another body plays an important role in the review process.

The DRB sits as an “intermediate appellate tribunal in

disciplinary matters.”    See R. 1:20; R. 1:20-15.     The Supreme

Court, consistent with the constitutional mandate, is the final

arbiter of ethics matters.    See R. 1:20-16.

    The roles of each entity require a more detailed

explanation.   The DECs “screen, investigate, prosecute, and hear

disciplinary” matters.    R. 1:20.     Each vicinage has one or more

DECs, which serve a “defined geographical area.”       R. 1:20-3(a).

DECs have no fewer than eight volunteer members, at least four

of whom must be attorneys and two of whom must be laypeople.

Ibid.

                                   8
     The Director, after consultation with the committee chair,

appoints a Secretary for each DEC.     R. 1:20-3(c).   Secretaries

must be licensed attorneys, and they receive and review all

grievances on behalf of the DECs.     R. 1:20-3(c)-(e).   When the

facts alleged, “if true, would constitute unethical conduct”

under the RPCs, a Secretary must docket the grievance.      R. 1:20-

3(e)(1).     On the other hand, when the facts alleged, “if true,

would not constitute unethical conduct,” the Secretary shall

decline to docket the grievance, provided a public member

agrees.    R. 1:20-3(e)(3).   No investigation is done in the

latter case; the Secretary reviews only the face of the

complaint.

     It appears that DEC Secretaries decline to docket the

majority of grievances submitted.     A 1993 report from the New

Jersey Ethics Commission2 noted that as many as eighty percent of

grievances were not docketed.    Report of New Jersey Ethics

Commission, at 75 (February 26, 1993) (Michels Commission

Report).   A Secretary’s decision to decline to docket a

grievance cannot be appealed to the DRB.     See R. 1:20-3(e)(6).




2  Chief Justice Wilentz appointed the New Jersey Ethics
Commission in 1991 to examine the attorney discipline system.
The Honorable Herman D. Michels, former Presiding Judge for the
Administration of the Appellate Division, chaired the
Commission, and it is known as the “Michels Commission.”
                                  9
     When a Secretary dockets a grievance, the DEC chair assigns

an attorney member to investigate the matter.    R. 1:20:3(g)(1).

After the investigator presents a written report and

recommendation, the chair may file a complaint, R. 1:20-

3(i)(3)(B), request that the Director approve an agreement in

lieu of discipline for minor unethical conduct, R. 1:20-

3(i)(2)(B)(i), or dismiss the charge, R. 1:20-3(h).     If the

chair decides to dismiss a grievance after an investigation,

either the Director or the grievant may appeal the decision to

the DRB.   R. 1:20-3(e)(6); R. 1:20-3(h); R. 1:20-15(e)(1), (2).

     The Court created the OAE in 1984, as part of “the

increased centralization of the disciplinary system.”       See Kevin

H. Michels, New Jersey Attorney Ethics, § 42:1 at 1062-63

(2016).    The OAE is staffed by full-time professionals.    Both

the OAE and its Director have broad authority under the rules

both to administer the disciplinary system and to investigate

and prosecute allegations of attorney misconduct.    See R. 1:20-

2.

     The Director, whom the Court appoints, has “all of the

investigative and prosecutorial authority” of the DECs.      R.

1:20-2(b).   Under the rules, he has discretionary authority to

“investigate any information coming to the Director’s attention,

whether by grievance or otherwise.”    R. 1:20-2(b)(2).   The

Director also has exclusive investigative and prosecutorial

                                 10
jurisdiction in certain areas, including serious, complex, or

emergent matters, R. 1:20-2(b)(1)(A), as well as any case the

DRB or the Court assigns to the Director, R. 1:20-2(b)(1)(E).

The Director can appeal to the DRB a decision by the DEC chair

to dismiss a matter after investigation without the filing of

any charges, or a decision to dismiss after a hearing.     R. 1:20-

15(e); R. 1:20-3(h).

    Disciplinary proceedings may also begin at the OAE.     A

grievant can raise an ethics complaint directly with the

Director.   See R. 1:20-2(b)(2); Baxt v. Liloia, 155 N.J. 190,

211 (1998) (noting that attorneys can report unethical behavior

either to OAE or local DEC to satisfy RPC 8.3(a) and “inform the

appropriate professional authority”).

    When a DEC chair or the Director files a complaint after an

investigation, the matter proceeds before a hearing panel of

three DEC members, R. 1:20-6(a)(1), or a special master, R.

1:20-6(b)(3).   Respondents receive written notice during the

investigative phase under Rule 1:20-3(g)(2), and written notice

of the hearing under Rule 1:20-6(c)(2)(A).   They may appear at

the hearing with counsel, cross-examine witnesses, and present

evidence.   Ibid.   After the hearing, “[i]f the trier of fact

finds that there has been no unethical conduct,” the complaint

is dismissed.   R. 1:20-6(c)(2)(E).   Once again, the grievant or

Director may appeal that decision to the DRB.    R. 1:20-15(e)(1),

                                 11
(2).    The panel or special master may also recommend an

admonition, reprimand, censure, suspension, or disbarment.      R.

1:20-6(c)(2)(E).

       The DRB -- “the intermediate appellate tribunal in

disciplinary matters,” R. 1:20 -- is a nine-member body of

lawyers and laypeople.     R. 1:20-15(a).   Its primary role is to

review recommendations for discipline and appeals from findings

of no unethical conduct.    R. 1:20-15(e), (f).   This Court

reviews all recommendations for disbarment, R. 1:20-16(a), and

may review any other determination by the DRB, R. 1:20-16(b).

                                 III.

       Plaintiffs argue that the Superior Court had jurisdiction

to decide the merits of this case.      They contend that the matter

called for an interpretation of certain court rules, which they

claim falls within the general jurisdiction of the Superior

Court even when a rule touches on attorney discipline.

Plaintiffs maintain that their application was not an invitation

for the trial court to resolve a disciplinary matter and

therefore did not encroach on this Court’s exclusive

jurisdiction.   In any event, plaintiffs argue that the question

of subject matter jurisdiction is secondary now that their

appeal is before this Court.

       As to the merits, plaintiffs’ central contention is that,

under Rule 1:20-3(e)(6), the Director was not authorized to

                                  12
consider an appeal of the Secretary’s decision not to docket a

grievance.   Plaintiffs claim that the letter the OAE reviewed

from Hernandez’s counsel was “tantamount to an impermissible

appeal.”

    Plaintiffs assert that there is a conflict between the

court rule that gives the Director discretion to investigate any

grievance, R. 1:20-2(b)(2), and the rule that bars appeals from

a Secretary’s decision not to docket a grievance, R. 1:20-

3(e)(6).   To resolve that tension, they urge the Court to

prohibit the Director from unilaterally reviewing and reversing

the DEC’s decision.   For support, plaintiffs reason from related

disciplinary rules and rely, in part, on the Michels Commission

Report and on later amendments to the court rules.

    The OAE, represented by the Attorney General, contends that

the trial court properly dismissed plaintiffs’ complaint.

Because this Court has exclusive jurisdiction over attorney

discipline matters, the OAE submits that the trial court could

not entertain a direct challenge to the prosecution of an

attorney ethics grievance.    According to the OAE, this lawsuit,

at its core, is about a disciplinary case and not a dispute over

the meaning of court rules.    As a result, the OAE contends that

plaintiffs’ arguments can and should be considered during the

disciplinary proceedings.



                                 13
    In any event, the OAE maintains that the Director was well

within his authority to evaluate and investigate the underlying

allegations, even after the DEC Secretary declined to docket the

grievance.   The OAE relies on the Director’s broad authority in

Rule 1:20-2(b).   The OAE rejects plaintiffs’ reading of Rule

1:20-3(e)(6) and contends that the rule does not bind the

Director, who does not act as an appellate body.

                                  IV.

    We first consider the issue of subject matter jurisdiction.

Plaintiffs seek to prevent the OAE and its Director from

prosecuting the disciplinary allegations against them.     Their

complaint specifically asks the Superior Court to restrain the

OAE “from taking any action in furtherance of the disciplinary

charges against them” and to “declar[e] that the OAE lacks

jurisdiction to pursue the grievance.”    The trial court and the

Appellate Division correctly found that the Superior Court

lacked subject matter jurisdiction over this direct challenge to

the attorney disciplinary process.

    Subject matter jurisdiction involves “a threshold

determination as to whether [a court] is legally authorized to

decide the question presented.”    Gilbert v. Gladden, 87 N.J.
275, 280-81 (1981).   When a court lacks subject matter

jurisdiction, its authority to consider the case is “wholly and



                                  14
immediately foreclosed.”   Id. at 281 (quoting Baker v. Carr, 369
U.S. 186, 198, 82 S. Ct. 691, 699, 7 L. Ed. 2d 663, 674 (1962)).

     Under the State Constitution, this Court has jurisdiction

over attorney discipline matters.    N.J. Const. art. VI, § 2, ¶

3.   As noted earlier, the Court’s responsibility in this area is

exclusive.   In re LiVolsi, 85 N.J. 576, 583 (1981) (citing Rush,

supra, 46 N.J. at 411-12).

     The Superior Court can consider challenges to the

constitutionality of a disciplinary rule.    In re Felmeister, 95
N.J. 431, 444 (1984).   But the Superior Court lacks jurisdiction

over the regulation of the Bar and matters that intrude on the

disciplinary process.   See LiVolsi, supra, 85 N.J. at 596-97

(finding no right of review of determination of fee arbitration

committee, via prerogative writ action in Superior Court,

because Constitution grants Supreme Court “plenary authority to

regulate the Bar”); O’Boyle v. District I Ethics Committee, 421
N.J. Super. 457, 473-74 (App. Div.) (rejecting constitutional

challenge to Rule 1:20-3(e)(6) and noting “[i]t would make

little sense to allow the Superior Court, Law Division, to

review a decision of a district ethics secretary” in light of

language of rule and reasoning in LiVolsi), certif. denied, 208
N.J. 601 (2011); GE Capital Mortg. Servs., Inc. v. N.J. Title

Ins. Co., 333 N.J. Super. 1, 2-3 (App. Div. 2000) (holding Fund



                                15
for Client Protection could “not be sued in Superior Court by a

disappointed claimant”).

    We note that the Superior Court has on occasion interpreted

disciplinary rules to resolve an issue in a non-disciplinary

matter.   See, e.g., Eichen, Levinson, & Crutchlow, LLP v.

Weiner, 397 N.J. Super. 588, 598 (App. Div.) (interpreting Rules

1:20-19 and 1:20-20 to determine whether firm that received

referrals from disbarred attorney was required to remit referral

fees to attorney-trustee managing disbarred attorney’s

practice), certif. denied, 195 N.J. 418 (2008); State v.

Stroger, 185 N.J. Super. 124, 131-33, 136 (Law Div. 1981)

(interpreting confidentiality provision of former Rule 1:20-5

and denying motion to suppress evidence that DRB gave to

prosecutor’s office), aff’d, 97 N.J. 391, 413 (1984).    In none

of those cases, however, did the courts intervene in the

operation of the ethics system or the discipline of an attorney.

    Here, plaintiffs seek to bar the OAE from prosecuting a

disciplinary matter.   Their complaint attempts to interfere

directly with the operation of the disciplinary process.     Like

the trial court and the Appellate Division, we therefore

conclude that the Superior Court lacked subject matter

jurisdiction.

    Plaintiffs argue that the trial court and Appellate

Division should have addressed what they perceive as a conflict

                                16
between the court rules.   Among other points, they contend that

judges of the Superior Court are better-equipped to interpret

the rules than the mix of lawyers and laypeople who serve on the

DECs and DRB.   But the question of subject matter jurisdiction

is one of authority, not expertise.    See Gladden, supra, 87 N.J.

at 280-81.   In addition, plaintiffs’ argument extends beyond the

interpretation of a court rule; the relief plaintiffs seek goes

to the heart of the disciplinary process.

    We recognize, nonetheless, that this appeal raises an

important question about the authority of the OAE Director and

the functioning of the disciplinary system -- matters that fall

squarely within the Court’s constitutional charge.    If the case

were to proceed through a decision by the DRB, the Court would

then be able to review that determination.    R. 1:20-16(b).

Under the circumstances, we relax the court rules in the

interest of justice to address the legal authority of the

Director now.   See R. 1:1-2(a); see also State v. Luna, 193 N.J.
202, 211 (2007) (relaxing rules in interest of justice “[i]n

light of the critically important question presented”).

                                 V.

    We turn to the issue at the center of this appeal:     whether

the OAE Director can review an allegation of unethical conduct

and file a complaint after a DEC Secretary has declined to

docket a similar claim.    In this matter, the DEC Secretary

                                 17
believed that the allegation, if true, would not constitute

unethical behavior.   With the concurrence of a public member of

the Committee, the Secretary declined to proceed.

    Plaintiffs rely heavily on Rule 1:20-3(e)(6), which states,

“[t]here shall be no appeal from” the Secretary’s decision.

They argue that the rule bars the OAE Director from taking

further action.   For several reasons, we disagree.

                                A.

    We apply familiar canons of statutory construction to

interpret the court rules.   Hopewell Valley Citizens’ Grp., Inc.

v. Berwind Prop. Grp. Dev. Co., L.P., 204 N.J. 569, 578 (2011)

(citing Wiese v. Dedhia, 188 N.J. 587, 592 (2006)); State v.

Clark, 191 N.J. 503, 508 (2007).     We look first to the plain

language of the rules and give the words their ordinary meaning.

Bridgewater-Raritan Educ. Ass’n v. Bd. of Educ. of Bridgewater-

Raritan Sch. Dist., Somerset Cty., 221 N.J. 349, 361 (2015);

N.J.S.A. 1:1-1.

    We also read the language of a rule “in context with

related provisions so as to give sense to the [court rules] as a

whole.”   Wiese, supra, 188 N.J. at 592; see also Shelton v.

Restaurant.com, Inc., 214 N.J. 419, 438 (2013) (“Statutes that

deal with the same matter or subject matter should be read in

pari materia and construed together as a unitary and harmonious



                                18
whole.” (quoting In re Petition for Referendum on Trenton

Ordinance 09-02, 201 N.J. 349, 359 (2010))).

    If the text of the rules is ambiguous, we can turn to

extrinsic evidence, including committee reports, for guidance.

Cast Art Indus., LLC v. KPMG LLP, 209 N.J. 208, 222 (2012)

(quoting DiProspero v. Penn, 183 N.J. 477, 492-93 (2005)).

                                 B.

    We start with the plain language of Rule 1:20-3(e)(6) and

conclude that, when read in context, it prevents grievants from

appealing to the DRB a Secretary’s decision not to docket a

grievance.    The rule, either by its express terms or when read

alongside other rules, does not bar the OAE Director from

acting.

    The short rule has two sentences.      The first sentence --

“[t]here shall be no appeal from a decision to decline a

grievance made in accordance with this rule” -- does not specify

where the forbidden appeal might lie.     The second sentence

reveals more.    It declares that “[a]n appeal may be taken from

dismissal of a grievance after docketing in accordance with Rule

1:20-3(h).”

    Rule 1:20-3(h), in turn, states that if the DEC dismisses a

grievance after an investigation, the Director and the grievant

have “the right to appeal to the Board within 21 days as

provided by Rule 1:20-15(e)(2).”      (Emphasis added).   Rule 1:20-

                                 19
15(e)(2) likewise outlines the way to file a notice of appeal

“with the Board” in certain instances.   (Emphasis added).

Viewed in context, the phrase “no appeal” at the outset of Rule

1:20-3(e)(6) refers to an appeal to the DRB, not the OAE.

    If a DEC Secretary decides not to docket a grievance, Rule

1:20-3(e)(6) does not bar the OAE from evaluating the matter for

another reason:   a letter to the OAE is not an “appeal.”    The

term “appeal,” as ordinarily understood, is “[a] proceeding

undertaken to have a decision reconsidered by a higher

authority; esp., the submission of a lower court’s or agency’s

decision to a higher court for review and possible reversal.”

Black’s Law Dictionary 117 (10th ed. 2014); see also id. at 1514

(defining “appellate review” as an “[e]xamination of a lower

court’s decision by a higher court, which can affirm, reverse,

modify, or vacate the decision”).

    To be sure, the OAE Director has certain administrative/

supervisory responsibilities over the DECs.   The Director has

the power to “recommend to the Supreme Court the appointment and

replacement” of DEC members, R. 1:20-2(b)(13); to hire and

discharge DEC Secretaries and recommend their compensation, R.

1:20-2(b)(12); to select members of hearing panels and approve

volunteer investigators, R. 1:20-2(b)(17), (18); and to transfer

disciplinary matters among DECs, R. 1:20-2(b)(7).   If a DEC does



                                20
not resolve a grievance within one year of filing, the Director

may assume jurisdiction over the matter.     R. 1:20-2(b)(1)(D).

    The Director, however, does not have the authority to

override the decisions of the DEC -- the hallmark of appellate

power.   The Director cannot affirm, reverse, modify, or vacate

decisions of the DEC.     In fact, when the Director investigates

and decides to prosecute a matter, as in this case, the OAE

files a complaint either with the DEC, and presents its case to

a DEC hearing panel, or with a special master.     See Michels,

supra, § 42:3-2 at 1073.     In addition, as noted earlier, if the

Director disagrees with certain DEC decisions, the Director may

appeal them to the DRB.     R. 1:20-3(h); R. 1:20-15(e)(1)(i),

(ii).    But he cannot reverse them on his own.   The DRB, not the

OAE, reviews DEC decisions on appeal.     R. 1:20-15(e).

    Viewed in that light, Rule 1:20-3(e)(6) protects the DRB

from being overwhelmed with appeals.     Under the rule, grievants

cannot appeal to the DRB the hundreds of decisions that DEC

Secretaries make each year to decline to docket grievances.

Finality helps alleviate the burden on the DRB in that regard;

the Director’s discretionary authority to step in when

appropriate does not undermine the DRB or add to its burden.

    A narrow reading of the first sentence of Rule 1:20-3(e)(6)

is also at odds with the broad authority the rules afford the

Director.   We try to interpret the disciplinary rules as a

                                  21
“unitary and harmonious whole.”    Shelton, supra, 214 N.J. at

438.    They confer on the Director “all of the investigative and

prosecutorial authority of an Ethics Committee.”    R. 1:20-2(b).

They also empower the Director to “investigate any information

coming to the Director’s attention, whether by grievance or

otherwise, which, in the Director’s judgment, may be grounds for

discipline.”   R. 1:20-2(b)(2).   The first sentence of Rule 1:20-

3(e)(6) does not override those clear grants of authority.

       In addition, plaintiffs’ reading of Rule 1:20-3(e)(6) does

not comport with the purposes of the disciplinary rules:      to

promote the fair and thorough investigation and defense of

allegations of unethical conduct by attorneys, and to protect

the public.    This matter presents a novel ethical issue:

whether an attorney can direct someone to “friend” an adverse,

represented party on Facebook and gather information about the

person that is not otherwise available to the public.    No

reported case law in our State addresses the question.

Consistent with the goals of the disciplinary process, the court

rules do not close off further inquiry if a DEC Secretary

declines to docket an important, novel issue as to which there

is little guidance, or mistakenly declines to docket an

allegation of egregious, unethical conduct.    The Director of the

OAE, by virtue of the broader scope of his position, sees the

breadth of issues raised throughout the State and is aware of

                                  22
national trends.   The public is best served by a system that

permits both volunteers in the DECs and professionals in the OAE

to assess challenging ethical matters like the one presented in

this case.   The Director’s review, moreover, offers a mechanism

to ensure that allegations of egregious misconduct are not

mistakenly overlooked.

    The approach that plaintiffs read into the rules would also

lead to unusual results.     Plaintiffs contend that the OAE

Director cannot review the letter from grievant’s counsel in

this matter because counsel sent the letter after the

Secretary’s decision, allegedly in violation of Rule 1:20-

3(e)(6).   Even if plaintiffs’ view had prevailed, nothing would

bar the Director from investigating if the grievant had written

to the Director first.   And if the grievant had written to both

bodies at the same time, the Director could go forward

regardless of the Secretary’s decision.     Such disparate outcomes

are hard to justify and would not sensibly serve the goals of

the State’s disciplinary system.

    Finally, the court rules have a built-in override that can

defeat attempts to enjoin the Director from proceeding.        Under

Rule 1:20-2(b)(1)(E), the Director has the discretion and

authority to investigate and prosecute “any case in which the

Board or the Supreme Court determines the matter should be

assigned to the Director.”     As a result, even at this stage, the

                                  23
Court could ask the Director to examine the novel and

potentially serious ethical issue raised in this case.

                                 C.

    Because the meaning of the rules is clear, we need not

consider committee reports or other extrinsic aids.      Shelton,

supra, 214 N.J. at 429.    They would not alter the outcome in any

event.

    Plaintiffs claim that the history of Rule 1:20-3(e)(6)

reveals it was part of an effort to reduce backlog in the

disciplinary system.   They place great reliance on the report of

the Michels Commission.

    The Michels Commission’s task was to evaluate the ethics

system and recommend changes to make it “as effective, as

efficient, and as responsive as possible.”     Michels Commission

Report, supra, at 2.   Among other findings, the Commission

highlighted “an ever-expanding case load” and a growing backlog

of disciplinary matters.   Id. at 34, 37.    The Commission also

noted the corresponding growth in the number of licensed

attorneys -- from 11,408 in 1970 to 47,564 in 1992.      Id. at 47.

    As part of a series of recommendations, the Commission

encouraged the Court to restructure the disciplinary system and

“provide for a central intake office for the receipt of all

grievances against lawyers” in the OAE.     Id. at 72.   The

Commission concluded that “statewide central intake” would

                                 24
lessen delays, “provide meaningful assistance to grievants,”

promote consistency, and, in general, “present a ‘friendlier

face’ to the public.”   Id. at 77.

    The Commission made note of the following aspects of the

existing docketing practice.   First, DEC Secretaries declined to

docket as many as eighty percent of cases, and although the

Supreme Court had an “‘open complaint’ policy” that “allow[ed] a

grievant to insist that his grievance be docketed and

investigated,” the Commission observed that, “in reality, that

right is not well known.”    Id. at 75 n.85.    Second, the

Commission commented that “[t]here is currently no oversight of,

or right of appeal from, dismissal of an undocketed grievance.”

Id. at 77 n.88 (emphasis added).      In other words, neither factor

was singled out as a reason for the pending backlog.

    In 1994, the Court issued administrative determinations in

response to the Michels Commission Report.      Supreme Court

Administrative Determinations Relating to the 1993 Report of the

New Jersey Ethics Commission (July 14, 1994) (Administrative

Determinations).   The Court highlighted multiple concerns in its

findings, including the need for more timely investigations, and

the importance of “increased public involvement” in the

disciplinary system to enhance accountability and public

confidence.   Id. at 1, 8.



                                 25
    To try to achieve the first aim, the Court added full-time

professional investigators to three large DECs responsible for

one-fourth of the State’s caseload.    Id. at 2.   The Court also

announced it would adopt time standards as goals for the

completion of investigations, hearings, and other actions.       Id.

at 13, 26, 28.    But the Court rejected the idea of a centralized

intake office and retained the DECs and their volunteers as a

key component of the intake and overall disciplinary process.

Id. at 24.

    To address the goal of greater public involvement, the

Court “increased public participation in the decisions and work

of the system.”   Id. at 2.   In particular, the Court added

substantially more public members to the DECs.     Id. at 3, 18.

It also expanded the members’ role.    Going forward, the Court

decreed, DEC Secretaries could not screen out or dismiss a

written grievance “without the concurrence of a public member.”

Id. at 14-15, 24.   That new requirement, codified in Rule 1:20-

3(e)(3), responded to the Michels Commission’s call for

“oversight” of the dismissal of undocketed grievances.     See

Michels Commission Report, supra, at 77 n.88.

    The Court’s Administrative Determinations did not address

the other part of the Commission’s observation -- that there was




                                 26
no right to appeal from undocketed dismissals.3   Ibid.   By

including that language in a new rule, Rule 1:20-3(e)(6), the

Court in effect embraced a practice that already existed.

     In short, both before and after the changes prompted by the

Michels Commission Report, DEC Secretaries declined to docket

the vast majority of grievances, and grievants had no right of

appeal from those decisions.   It appears that the first sentence

in Rule 1:20-3(e)(6), on which plaintiffs rely -- “[t]here shall

be no appeal from a decision to decline a grievance” -- broke no

new ground and was not a response to the backlog problem.      In

any event, there is no basis to conclude that the OAE’s

discretionary review of grievances that Secretaries do not

docket would conflict with the aims of the Michels Commission.

                               VI.

     For all of those reasons, we conclude that the Director of

the OAE has authority under the court rules to review a

grievance after a DEC Secretary has declined to docket it.     We

anticipate that the Director will use that power sparingly to

address novel and serious allegations of unethical conduct.     The

Director is not required to investigate or formally respond to

requests from grievants to pursue a matter a Secretary has not




3  The Administrative Determinations did comment on the right to
appeal dismissals after an investigation or a hearing.
Administrative Determinations, supra, at 24.
                                27
docketed.    But the Director retains the discretion to act when

appropriate.

    Such an approach reflects the traditional balance on which

our strong system of attorney discipline rests.     We continue to

rely on a corps of devoted volunteers and a smaller group of

professionals who, working in tandem, have the necessary tools

to investigate possible ethical lapses by attorneys.     To ensure

the strength and efficiency of the disciplinary system, we

encourage ongoing communication between the OAE and the DECs.

    We affirm the judgment of the Appellate Division that the

trial court lacked subject matter jurisdiction over plaintiffs’

complaint.     We also find that the court rules empower the OAE

Director to review an allegation of attorney misconduct if a DEC

Secretary declines to docket a grievance.     The OAE may therefore

proceed to prosecute the alleged misconduct in this case.



     JUSTICES LaVECCHIA, ALBIN, PATTERSON, FERNANDEZ-VINA and
SOLOMON, and JUDGE CUFF (temporarily assigned) join in CHIEF
JUSTICE RABNER’s opinion.




                                  28
                   SUPREME COURT OF NEW JERSEY

NO.        A-62                                  SEPTEMBER TERM 2014

ON CERTIFICATION TO                Appellate Division, Superior Court



JOHN J. ROBERTELLI and
GABRIEL ADAMO,

Plaintiffs-Appellants,

                  v.

THE NEW JERSEY OFFICE OF
ATTORNEY ETHICS and CHARLES
CENTINARO,

Defendants-Respondents.



DECIDED                   April 19, 2016
                   Chief Justice Rabner                        PRESIDING
OPINION BY               Chief Justice Rabner
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY
  CHECKLIST                                AFFIRMED
  CHIEF JUSTICE RABNER                         X
  JUSTICE LaVECCHIA                            X
  JUSTICE ALBIN                                X
  JUSTICE PATTERSON                            X
  JUSTICE FERNANDEZ-VINA                       X
  JUSTICE SOLOMON                              X
  JUDGE CUFF (t/a)                             X
  TOTALS                                       7